 Case 2:19-cv-08972-CBM-FFM Document 39 Filed 07/07/20 Page 1 of 4 Page ID #:749



 1   PIERCE BAINBRIDGE P.C.
     John M. Pierce (SBN 250443)
 2   jpierce@piercebainbridge.com
     Andrew Calderón (SBN No. 316673)
 3   acalderon@piercebainbridge.com
     355 S. Grand Avenue, 44th Floor
 4   Los Angeles, CA 90071
 5   Telephone: (213) 262-9333
     Facsimile: (213) 279-2008
 6
     Attorneys for Plaintiff Seth Shapiro
 7
 8
                                   UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11   SETH SHAPIRO,                                 Case No. 2:19-CV-08972 (CBM)
                Plaintiff,
12         v.                                      PLAINTIFF SETH SHAPIRO’S REQUEST
                                                   FOR JUDICIAL NOTICE IN SUPPORT OF
13   AT&T MOBILITY, LLC,                           ITS OPPOSITION TO DEFENDANT AT&T
                Defendant.                         MOBILITY LLC’S MOTION TO DISMISS
14
                                                   THE AMENDED COMPLAINT
15                                                 Action Filed: October 17, 2019
16                                                 Hearing:
                                                   Date: July 28, 2020
17                                                 Time: 10:00 a.m.
                                                   Place: 350 West 1st Street, 8th Floor
18                                                         Courtroom 8B
19                                                         Los Angeles, CA 90012
                                                   Judge: Hon. Consuelo B. Marshall
20
21
22
23
24
25
26
27
28

                PLAINTIFF SETH SHAPIRO’S REQUEST FOR JUDICIAL NOTICE
 Case 2:19-cv-08972-CBM-FFM Document 39 Filed 07/07/20 Page 2 of 4 Page ID #:750




 1   TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that Pursuant to Federal Rule of Evidence 201, Plaintiff Seth
 3   Shapiro hereby requests the Court take judicial notice of the following documents, attached as
 4   Exhibit 1, in support of Plaintiff’s opposition to Defendant AT&T Mobility LLC’s (“Defendant”)
 5   Motion to Dismiss the Amended Complaint:
 6       1. Order Granting in Part & Denying in Part Motion to Dismiss, Ross v. AT&T Mobility, LLC,
 7           Case No. 19-cv-06669-JST, Dkt. No. 36 (N.D. Cal. May 14, 2020) (“Ross Order”), a true
 8           and correct copy of which is attached hereto as Exhibit 1.
 9           Under Rule 201 of the Federal Rules of Evidence, the Court may take judicial notice of
10   any fact “that is not subject to reasonable dispute because it: (1) is generally known within the trial
11   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
12   accuracy cannot reasonably be questioned.” Moreover, the court “must take judicial notice if a
13   party requests it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c)(2).
14   Courts routinely take judicial notice of documents, including pleadings, filed in other courts. See
15   Harris v. County of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“We may take judicial notice
16   of undisputed matters of public record, including documents on file in federal or state courts.”);
17   United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
18   Cir. 1992) (similar). Courts may properly take judicial notice of another court’s decision for “the
19   fact of its existence, the parties to the state case, and the result of the disposition, but not for the
20   truth of the facts therein...” Five Points Hotel Partnership v. Pinsonneault, 835 F. Supp.2d 753,
21   757 (9th Circ. 2011) (quoting Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Circ. 2001)).
22           Here, Mr. Shapiro requests judicial notice of the attached Ross v. AT&T Mobility, LLC
23   Order Granting in Part & Denying in Part Motion to Dismiss (“Ross Order”) in Case No. 19-cv-
24   06669-JST, which was filed in the Northern District of California on May 14, 2020. Ross v. AT&T
25   Mobility, LLC is a factually similar case filed by Mr. Ross to hold AT&T accountable for a SIM
26   swap that resulted in the theft of approximately $1 million. Mr. Ross filed similar claims as Mr.
27   Shapiro against AT&T, including a claim for violation of the right to privacy under the California
28
                                                          1
                    PLAINTIFF SETH SHAPIRO’S REQUEST FOR JUDICIAL NOTICE
 Case 2:19-cv-08972-CBM-FFM Document 39 Filed 07/07/20 Page 3 of 4 Page ID #:751




 1   Constitution. AT&T moved to dismiss Mr. Ross’ privacy claim on similar grounds that “(1) Ross
 2   did not plead facts showing that he had a reasonable expectation of privacy; and (2) Ross did not
 3   plead facts showing a serious invasion of a protected privacy interest.” Ex. 1, 10:7-10. The court
 4   analyzed Mr. Ross’ violation of the right to privacy claim under the framework of the Ninth
 5   Circuit’s recent ruling in In re Facebook, Inc. v. Internet Tracking Litig., 956 F.3d.589 (9th Cir.
 6   Apr. 9, 2020) and denied AT&T’s motion on that claim. Ex. 1, 14:7-8.
 7          Contrary to AT&T’s argument in the present case, the Ross court found that Mr. Ross’
 8   invasion of privacy claim was not subject to dismissal for failure to identify “specific, sensitive
 9   information” when the plaintiff has adequately alleged “that the type of information implicated in
10   an unauthorized SIM swap is sensitive”. Ex.1, 14:2-8. The Ross court also found Mr. Ross’ privacy
11   claim was not subject to dismissal for failure to plead a serious breach of social norms when he
12   adequately alleged AT&T’s intentional conduct “amounts to more than mere negligence”. Ex.1,
13   14:25-15:11.
14          Mr. Shapiro requests that the Court take judicial notice of the Ross Order for the court’s
15   application of In re Facebook to deny a similar argument by AT&T against another SIM swap
16   victim’s similar privacy claim. Clark v. Citizens of Humanity, LLC, 97 F.Supp.3d 1199, 1202-1203
17   (2015) (court grants request for judicial notice of an issued order denying a motion to dismiss in a
18   similar case to the one at issue); U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
19   871 F.2d 244, 248 (9th Circ. 1992) (“[the court] may take notice proceedings in other courts, both
20   within and without the federal judicial system, if those proceedings have a direct relation to matters
21   at issue.” (internal quotations marks omitted)).
22   .
23
24
25
26
27
28
                                                         2
                    PLAINTIFF SETH SHAPIRO’S REQUEST FOR JUDICIAL NOTICE
 Case 2:19-cv-08972-CBM-FFM Document 39 Filed 07/07/20 Page 4 of 4 Page ID #:752



      Dated: July 7, 2020                 Respectfully submitted,
 1
 2
                                          /s/ John M. Pierce
 3                                        John M. Pierce (SBN 250443)
                                          jpierce@piercebainbridge.com
 4                                        Andrew Calderón (SBN No. 316673)
 5                                        acalderon@piercebainbridge.com
                                          PIERCE BAINBRIDGE P.C.
 6                                        355 S. Grand Avenue, 44th Floor
                                          Los Angeles, CA 90071
 7                                        Telephone: (213) 262-9333
                                          Facsimile: (213) 279-2008
 8
 9                                        Attorneys for Plaintiff Seth Shapiro

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
                   PLAINTIFF SETH SHAPIRO’S REQUEST FOR JUDICIAL NOTICE
